DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive. Applicant generally argued the new limitation “cell body thickness less than 0.625 inches” is not persuasive (remarks page 7 and 8).  Furthermore, applicant argued inapplicability of MPEP 2144.05 (II-A), working ranges (remarks page 7).  With respect to thickness, Russel teaches the cell body has a wall thickness less than 0.0625 inches, formed from the chemically inert material (wall thickness: 2 mm para last page 3) and creating layer of copper 0.2 mm thick (para last page 3).  Regarding thickness less than 0.0625 inches and applicability of MPEP section, claims are directed towards device/method and not manufacturing process.  In addition, examiner used new reference Schick (2005/0190813) teaches creating a metal sidewall thickness between 0.25 mm to about 10 mm (para 009).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 3, 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Russel et al. (RU2583061-EPO translation, hereinafter Russel) in view of Plotnikov et al. (2010/0238968 hereinafter Plotnikov) and Schick (2005/0190813). 
Regarding claim 1, Russel teaches a calorimeter cell, comprising: a cell body having an internal region for receiving a first substance (para 23), the cell body comprising a chemically inert material (para last page 3) wherein the cell body has a thickness less than 0.0625 inches (wall tckness: 2 mm para last page 3); and a thermally conductive layer at least partially surrounding the cell body that is more thermally conductive than the cell body (para last page 3, copper: same material as applicant’s own invention).  
However, Russel does not teach a nickel based cell.  Russel teaches using stainless steel cells.
Plotnikov teaches use of chemically inert Nickel based alloy Hastelloy cells (para 23).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to use Nickel alloy as taught by Plotnikov, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

However, the combination (Russel modified by Plotnikov) does not teach cell body thickness less than 0.0625 inches.
Schick (2005/0190813) teaches creating a metal sidewall thickness between 0.25 mm to about 10 mm (para 009).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include lower thick body as taught by Schick for better heat conductivity and improved result.  
With respect to claim 2, Russel does not teach when a titrant containing a second substance is injected into the cell body, a heat produced from an exothermic reaction of the first substance and the Second substance is conducted across a short path length of the thin walled chemically inert cell body to the highly thermally conductive layer.
Plotnikov teaches when a titrant containing a second substance is injected into the cell body (para 46), a heat produced from an exothermic reaction (heat is measured: para 006) of the first substance and the second substance is conducted across a short path length of the thin walled chemically inert cell body to the highly thermally conductive layer (para 23).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a titrant as taught by Plontikov to improve calorimeter’s sensitivity.
Regarding claim 3, Russel teaches metal access tube/capillaries attached to the cell (page 4 para 3). 
However, Russel does not teach the access tube having a pathway to receive an injection of a titrant into the cell body and wherein the access tube is made of a same chemically inert material as the cell body.
Plotnikov teaches the access tube having a pathway to receive an injection of a titrant into the cell body (para 34).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use same material as the cell, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
With respect to claim 5, Russel teaches the thermally conductive layer is comprised of a material selected from the group consisting of: copper (para last page 3).

Plotnikov teaches the thermally conductive layer is comprised of a material selected from the group consisting of: gold (para 23).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include gold metal as the conductive layer as taught Plotnikov for higher thermal conductivity for signal efficiency.
With respect to claim 7, Russel teaches the thermally conductive layer is adhered to an exterior surface of the cell body (para last page 3).

Regarding claim 8, Russel teaches the chemically inert material has a low thermal conductivity (less than 100 W/mK) (same material stainless steel: para last page 3).
However, Russel does not teach the thermal conductivity less than 100 W/mK.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use known material ratios, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 9, Russel does not teach a thickness of the thermally conductive layer is greater than a wall thickness of the cell body. Russel teaches conductive layer thickness of 0.2 mm and cell thickness of 2 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use known material ratios, since it has been held to be within the general skill .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Russel et al. (RU2583061-EPO translation, hereinafter Russel) in view of Plotnikov et al. (2010/0238968 hereinafter Plotnikov) and Schick (2005/0190813) as applied to claim 1, further in view of Killich (2014/0291526).
With respect to claim 4, Russel teaches stainless steel inert material (para last page 3).
However the combination (Russel modified by Plotnikov and Schick) does not teach the chemically inert material is nickel-molybdenum alloy or a nickel-chromium-molybdenum alloy.
Killich teaches probe body including nickel-molybdenum and nickel alloys (para 45).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include different nickel alloys as taught by Killich for signal efficiency. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855